DETAILED ACTION
This action is responsive to the application No. 16/775,047 filed on January 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgment
The amendment filed on 01/10/2022 responding to the Office action mailed on 10/14/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 11, 12, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.

Specification
The title of the invention submitted on 01/10/2022 is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2012/0187483).

Regarding Claim 1, Yang (see, e.g., Figs. 3A-3L), teaches a method of manufacturing a semiconductor device, the method comprising:
forming a gate structure 13 over an active region 100/200 of a substrate 11, the gate structure 13 comprising a first section and a second section (i.e., left and right sections of gate structure 13 symmetric about the center, see, e.g., Fig. 3G), the first section (i.e., left section) and the second section (i.e., right section) dividing the active region into
a first source/drain region 17 between the first section and the second section, and
a pair of second source/drain regions 18 arranged on opposite sides of the gate structure 13;
forming a conductive field plate (i.e., horizontal portions of gate electrode 13 connecting left and right sections) over the substrate 11, the conductive field plate extending between the first section and the second section and overlapping an edge of the active region 100/200 (see, e.g., Figs. 3A-3C, claim 1);
15 in the substrate 11, wherein the first well 15 overlaps the edge of the active region 100/200 (see, e.g., Fig. 3G); and
forming an isolation structure 12 in the substrate 11, wherein the isolation structure 12 extends beyond the active region 100/200, and the conductive field plate extends over the isolation structure 12 in a plan view (see, e.g., Fig. 3K).

Regarding Claim 2, Yang teaches all aspects of claim 1.  Yang (see, e.g., Figs. 3A-3L), teaches implanting a second well 14 in the substrate 1, wherein the second well 14 overlaps with the first well 15 (see, e.g., Figs. 3E-3G).  

Regarding Claim 3, Yang teaches all aspects of claim 2.  Yang (see, e.g., Figs. 3A-3L), teaches that implanting the second well 14 comprises implanting the second well 14 surrounding the first source/drain region 17.

Regarding Claim 5, Yang teaches all aspects of claim 1.  Yang (see, e.g., Figs. 3A-3L), teaches implanting a heavily doped well 16 in the substrate 11, wherein the heavily doped well 16 is spaced from the first well 15 (see, e.g., pars. 0031-0032).  

Regarding Claim 6, Yang teaches all aspects of claim 5.  Yang (see, e.g., Figs. 3A-3L), teaches that implanting the heavily doped well 16 comprises separating a first portion (i.e., left portion) of the first source/drain region 17 from a second portion (i.e., right portion) of the first source/drain region 17.  

Regarding Claim 7, Yang teaches all aspects of claim 1.  Yang (see, e.g., Figs. 3A-3L), teaches that forming the conductive field plate (i.e., horizontal portions of gate electrode 13 connecting left and right sections) comprises forming the conductive field plate over the first well 15 (see, e.g., Fig. 3K).  

Regarding Claim 8, Yang teaches all aspects of claim 1.  Yang (see, e.g., Figs. 3A-3L), teaches that forming the conductive field plate (i.e., horizontal portions of gate electrode 13 connecting left and right sections) comprises forming the conductive field plate simultaneously with forming the gate structure 13 (see, e.g., Fig. 3C).

Regarding Claim 18, Yang (see, e.g., Figs. 3A-3L), teaches a method of manufacturing a semiconductor device, the method comprising:
forming a gate structure 13 over an active region 100/200 of a substrate 11, the gate structure 13 comprising a first section (i.e., left vertical section) and a second section (i.e., right vertical section) parallel to the first section;
forming a conductive field plate (see, e.g., horizontal portions of gate electrode 13) over the substrate 11, the conductive field plate extending between the first section and the second section, wherein the conductive field plate comprises:
a first portion (i.e., left portion) on a first side of an edge of the active region 100/200, and a second portion (i.e., right portion) on a second side of the edge of the active region 100/200, wherein the first side is opposite the second side;
implanting a first well 15 in the substrate 11, wherein the first well 15 overlaps the edge of the active region 100/200 (see, e.g., Fig. 3G); and
12 in the substrate 11, wherein the conductive field plate 13 extends over the isolation structure 12 (see, e.g., Fig. 3D).  

Regarding Claim 19, Yang teaches all aspects of claim 18.  Yang (see, e.g., Figs. 3A-3L), teaches that forming the gate structure 13 comprises dividing the active region 100/200 into:
a first source/drain region 17 between the first section (i.e., left vertical section) and the second section (i.e., right vertical section), and
a pair of second source/drain regions 18 arranged on opposite sides of the gate structure 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2012/0187483).

Regarding Claim 4, Yang teaches all aspects of claim 2.  Yang does not teach that implanting the second well comprises implanting the second well having a higher dopant concentration than a dopant concentration of the first well.
However, this claim limitation is merely considered a change in the doping concentration of the first and/or second wells in Yang’s process.  The specific claimed dopant concentration, absent any criticality, is only considered to be an obvious modification of the dopant concentration of the first and/or second wells in Yang’s process, as the courts have held that changes in concentration, etc., without any criticality, are within the level of skill in the art.  According to the courts, a particular concentration is nothing more than one among numerous concentrations that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed dopant concentration, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed dopant concentration in the first and/or second wells in Yang’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed dopant concentration or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen concentration or upon another variable recited In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 9, 10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2012/0187483) in view of Lin (2007/0262369).

Regarding Claim 9, Yang teaches all aspects of claim 1.  Yang does not teach that forming the gate structure comprises forming a gate dielectric having a first portion and a second portion, wherein the first portion is thicker than the second portion.
Lin (see, e.g., Figs. 2A-2H), in similar LDMOS processes to those of Yang, on the other hand, teaches that forming the gate structure 140 comprises forming a gate dielectric 110 having a first portion 111 and a second portion 112, wherein the first portion 111 is thicker than the second portion 112.  This type of semiconductor device provides the thinner gate dielectric layer 112 at a source side 142 of the gate electrode 140 and the thicker gate dielectric layer 111 at a drain side 141 of the gate electrode 140, providing low gate voltage and higher drain breakdown performance.  Moreover, formation of the thinner gate dielectric layer 112 and the thicker gate dielectric layer 111 can be simultaneously performed with the formation of the gate dielectric layers with different thickness for logic transistors (with thinner gate dielectric layer) and power transistors (with thicker gate dielectric layer).  Thus, the inventive device and process do not introduce additional processes, further providing decreased process cost and steps (see, e.g., par. 0035).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a gate dielectric having a first portion and a second portion, wherein the first 

Regarding Claim 10, Yang teaches all aspects of claim 1.  Yang (see, e.g., Figs. 3A-3L), teaches forming the conductive field plate (i.e., horizontal portions of gate electrode 13 connecting left and right sections).  He does not teach that forming the conductive field plate comprises forming a dielectric layer having a first portion and a second portion, wherein the first portion is thicker than the second portion.
Lin (see, e.g., Figs. 2A-2H), in similar LDMOS processes to those of Yang, on the other hand, teaches that forming a gate structure 140 comprises forming a gate dielectric 110 having a first portion 111 and a second portion 112, wherein the first portion 111 is thicker than the second portion 112.  This type of semiconductor device provides the thinner gate dielectric layer 112 at a source side 142 of the gate electrode 140 and the thicker gate dielectric layer 111 at a drain side 141 of the gate electrode 140, providing low gate voltage and higher drain breakdown performance.  Moreover, formation of the thinner gate dielectric layer 112 and the thicker gate dielectric layer 111 can be simultaneously performed with the formation of the gate dielectric layers with different thickness for logic transistors (with thinner gate dielectric layer) and power transistors (with thicker gate dielectric layer).  Thus, the inventive device and process do not introduce additional processes, further providing decreased process cost and steps (see, e.g., par. 0035).


Regarding Claim 13, Yang (see, e.g., Figs. 3A-3L, 9A-9C), teaches a method of manufacturing a semiconductor device, the method comprising:
forming an isolation structure 12 in a substrate 11;
forming a gate structure 13 over an active region 100/200 of the substrate 11, wherein the isolation structure 12 surrounds the active region 100/200, the gate structure 13 comprising a first section (i.e., left section of gate structure 13, see, e.g., Fig. 3G) and a second section (i.e., right section of gate structure 13, see, e.g., Fig. 3G), and the first section extends parallel to the second section (see, e.g., Fig. 3G, left and right sections extending parallel in a vertical direction); and
forming a conductive field plate (i.e., top and bottom portions of gate structure 13 connecting left and right sections) over the substrate 11, the conductive field plate extending between the first section and the second section and overlapping an edge of the active region 100/200, wherein a portion of the conductive field plate extends beyond the edge of the active region 100/200 (see, e.g., Figs. 3A-3C, claim 1).

Lin (see, e.g., Figs. 2A-2H), in similar LDMOS processes to those of Yang, on the other hand, teaches that forming a gate structure 140 comprises forming a gate dielectric 110 having a first portion 111 and a second portion 112, and the first portion 111 being thicker than the second portion 112.  This type of semiconductor device provides the thinner gate dielectric layer 112 at a source side 142 of the gate electrode 140 and the thicker gate dielectric layer 111 at a drain side 141 of the gate electrode 140, providing low gate voltage and higher drain breakdown performance.  Moreover, formation of the thinner gate dielectric layer 112 and the thicker gate dielectric layer 111 can be simultaneously performed with the formation of the gate dielectric layers with different thickness for logic transistors (with thinner gate dielectric layer) and power transistors (with thicker gate dielectric layer).  Thus, the inventive device and process do not introduce additional processes, further providing decreased process cost and steps (see, e.g., par. 0035).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a gate dielectric having a first portion and a second portion, wherein the first portion is thicker than the second portion, in Yang’s process, as taught by Lin, to provide low gate voltage and higher drain breakdown performance without introducing additional processes in the formation of the gate dielectric layers with different thickness for logic transistors and power transistors, further providing decreased process cost and steps.

Regarding Claim 14, Yang and Lin teach all aspects of claim 13.  Yang (see, e.g., Figs. 3A-3L, 9A-9C), teaches implanting a first well 15 in the substrate 11, wherein the first well 15 overlaps the edge of the active region 100/200 (see, e.g., Figs. 3E-3G).

Regarding Claim 15, Yang and Lin teach all aspects of claim 13.  Yang (see, e.g., Figs. 3A-3L, 9A-9C), teaches that forming the conducive field plate (i.e., top and bottom horizontal portions of gate structure 13 connecting left and right vertical sections) comprises forming the dielectric (see, e.g., unlabeled dielectric underneath gate 13) over the isolation structure 12, and 
Lin (see, e.g., Figs. 2A-2H), teaches that the dielectric 110 comprises a first portion 111 and a second portion 112.  

Regarding Claim 16, Yang and Lin teach all aspects of claim 13.  Yang (see, e.g., Figs. 3A-3L, 9A-9C), teaches that forming the gate structure 13 defines:
a first source/drain region 17 between the first section (i.e., left section of gate structure 13) and the second section (i.e., right section of gate structure 13), and
a pair of second source/drain regions 18 arranged on opposite sides of the gate structure 13.  

Regarding Claim 17, Yang and Lin teach all aspects of claim 13.  Yang (see, e.g., Figs. 3A-3L, 9A-9C), teaches forming the gate structure 13 comprising:
forming a gate dielectric (see, e.g., unlabeled dielectric underneath gate electrode 13); and
13 over the gate dielectric, and
Lin (see, e.g., Figs. 2A-2H), teaches that the gate electrode 140 has a first portion (i.e., portion of 140 above 112) having a first thickness and a second portion (i.e., portion of 140 above 111) having a second thickness, and the first thickness is different from the second thickness (see, e.g., Fig. 2H).

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 18 filed on 01/10/2022 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814